DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/06/2021 has been entered.
 
This action is written in response to the application filed on July, 6, 2021.  Claims 1-19 and 21 are currently pending and have been considered below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1-19 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea  without significantly more. 

Regarding Claim 1:
For Step 1, the claim is a process so it does recite a statutory category of invention.
For Step 2A, Prong 1:

The claim recites the limitation of “generating a first plurality of items relating to ethical integrity...”   The “generating” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “subjectively assigning each one of the plurality of items into one of the following categories...”   The “assigning” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 



The claim recites the limitation of “administering the second plurality of items to a closed group of participants to yield a response array.” The “administering” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “generating … an ethical courage subscale.” The “generating” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “generating….” The “generating” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is 

The claim recites the limitation of “evaluating the predictive validity of the EIS using a self-interest test.” The “evaluating” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 

For Step 2A, Prong 2, the claim does recite an additional element: “processor.”

Accordingly, these additional elements of generic computer and computer functions (processor executing an algorithm) do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. The additional elements do not improve any technology.  The claim is directed to the abstract idea.

Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to process the response array step amounts to no more than mere 

Regarding Claim 2:
Claim 2, which incorporates the rejection of claim 1, recites further limitations such as “an ethical concern score for each participant based on the EIS” that are part of the abstract idea and do not amount to an inventive concept.

Claim 2 does recite an additional element: compute.
Accordingly, these additional elements of generic computer and computer functions (processor executing an algorithm) do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. The additional elements do not improve any technology.  The claim is directed to the abstract idea.

Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “compute” step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic 

Regarding Claim 3:
Claim 3, which incorporates the rejection of claim 2, recites further limitations such as “…a first mean score for answers in the ethical cognition category…a second mean score for answers in the ethical affect category…a third mean score for answers in the ethical conation category…. a fourth mean score for answers in the ethical courage category; and …a grand mean corresponding to the ethical concern score as follows: [(first mean score) + (second mean score) + (third mean score) + (fourth mean score)]/4” that are part of the abstract idea and do not amount to an inventive concept.

Claim 3 does recite an additional element: computing.
Accordingly, these additional elements of generic computer and computer functions (processor executing an algorithm) do not integrate the abstract idea into a practical application or amount significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. The additional elements do not improve any technology.  The claim is directed to the abstract idea.

Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of 
Regarding Claim 4:
Claim 4, which incorporates the rejection of claim 2, recites further limitations such as “…an ethical consistency score for each participant based on the ethical concern score and the EIS” that are part of the abstract idea and do not amount to an inventive concept.

Claim 4 does recite an additional element: computing.
Accordingly, these additional elements of generic computer and computer functions (processor executing an algorithm) do not integrate the abstract idea into a practical application or amount significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. The additional elements do not improve any technology.  The claim is directed to the abstract idea.

Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “computing” step amounts to no more than mere instructions to apply the exception 

Regarding Claim 5:
Claim 5, which incorporates the rejection of claim 2, recites further limitations such as “…converting the first mean score into a first z-score; converting the second mean score into a second z-score; converting the third mean score into a third z-score;
converting the fourth mean score into a fourth z-score; and computing first, second, third, and fourth standard deviation values for the first, second, third, and fourth z-scores, respectively” that are part of the abstract idea and do not amount to an inventive concept.

Claim 5 does recite an additional element: computing.
Accordingly, these additional elements of generic computer and computer functions (processor executing an algorithm) do not integrate the abstract idea into a practical application or amount significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. The additional elements do not improve any technology.  The claim is directed to the abstract idea.

Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to 

Regarding Claim 6:
Claim 6, which incorporates the rejection of claim 5, recites further limitations such as “…standard deviation between the first, second, third, and fourth z-scores comprises an index of component consistency” that are part of the abstract idea and do not amount to an inventive concept.

Regarding Claim 7:
Claim 7, which incorporates the rejection of claim 4, recites further limitations such as “…an ethical integrity score based on the ethical concern score and the ethical consistency score” that are part of the abstract idea and do not amount to an inventive concept.

Claim 7 does recite an additional element: computing.
Accordingly, these additional elements of generic computer and computer functions (processor executing an algorithm) do not integrate the abstract idea into a practical application or amount significantly more considerations because it does not impose any 
Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “computing” step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 8:
Claim 8, which incorporates the rejection of claim 7, recites further limitations such as “…a high ethical integrity range corresponding to high ethical concern and high ethical consistency….a mixed ethical integrity range corresponding to either high ethical concern and low ethical consistency, or low ethical concern and high ethical consistency and …computing a low ethical integrity range corresponding to low ethical concern and low ethical consistency” that are part of the abstract idea and do not amount to an inventive concept.

Claim 8 does recite an additional element: computing.
Accordingly, these additional elements of generic computer and computer functions (processor executing an algorithm) do not integrate the abstract idea into a practical 

Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “computing” step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 9:
Claim 9, which incorporates the rejection of claim 1, recites further limitations such as “…self-interest test comprises at least one of an ultimatum game and an honesty test” that are part of the abstract idea and do not amount to an inventive concept.

Regarding Claim 10:
Claim 10, which incorporates the rejection of claim 1, recites further limitations such as “…subjectively assigning requires at least 80% agreement among independent assigning persons” that are part of the abstract idea and do not amount to an inventive concept.
Regarding Claim 11:
Claim 11, which incorporates the rejection of claim 1, recites further limitations such as “…response array comprises a matrix of answers to the second plurality of items for the plurality of participants” that are part of the abstract idea and do not amount to an inventive concept.

Regarding Claim 12:
Claim 12, which incorporates the rejection of claim 1, recites further limitations such as “…answers are based on a Likert scale” that are part of the abstract idea and do not amount to an inventive concept.

Regarding Claim 13:
Claim 13, which incorporates the rejection of claim 1, recites further limitations such as “…predictive analytics comprise at least one of exploratory factor analysis, confirmatory factor analysis, correlation, and liner regression” that are part of the abstract idea and do not amount to an inventive concept.

Regarding Claim 14:
Claim 14, which incorporates the rejection of claim 1, recites further limitations such as “…predictive analytics are implemented on a digital computer running SPSS 21” that are part of the abstract idea and do not amount to an inventive concept.

Regarding Claim 15:


Regarding Claim 16:
Claim 16, which incorporates the rejection of claim 3, recites further limitations such as “…using predictor variables comprising the first, second, third, and fourth mean scores, and at least one of a moral identity value, a resilience value, and a power value; 
using a dependent variable corresponding to self-interested behavior” that are part of the abstract idea and do not amount to an inventive concept.

Regarding Claim 17:
Claim 17, which incorporates the rejection of claim 1, recites further limitations such as “…third plurality of items comprises twelve items consisting of three items in each of the following categories: i) ethical cognition; ii) ethical affect; iii) ethical conation; and iv) ethical courage” that are part of the abstract idea and do not amount to an inventive concept.

Regarding Claim 18:
For Step 1, the claim is an ethical integrity scale (EIS) therefore, it does recite a statutory category of invention.

The claim recites the limitation of “..an ethical cognition subscale; an ethical affect subscale; an ethical connotation subscale; and an ethical courage subscale;
wherein the ethical integrity scale is configured to assess a person's level of ethical
concern and ethical consistency.”   
The “assess a person's level…” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the assess step from practically being performed in the human mind.  This limitation is a mental process. 

Claim 18 does recite an additional element: ethical integrity scale.
Accordingly, these additional elements of generic computer and computer functions (processor executing an algorithm) do not integrate the abstract idea into a practical application or amount significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. The additional elements do not improve any technology.  The claim is directed to the abstract idea.

Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “computing” step amounts to no more than mere instructions to apply the exception 

Regarding Claim 19:
Claim 19, which incorporates the rejection of claim 18, recites further limitations such as “…high ethical integrity range corresponding to high ethical concern and high ethical consistency; a mixed ethical integrity range corresponding to either high ethical concern and low ethical consistency, or low ethical concern and high ethical consistency; and low ethical integrity range corresponding to low ethical concern and low ethical consistency” that are part of the abstract idea and do not amount to an inventive concept.

Regarding Claim 21:
For Step 1, the claim is a process so it does recite a statutory category of invention.
For Step 2A, Prong 1:

The claim recites the limitation of “generating a first plurality of items relating to ethical integrity.”   The “generating” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “defining a second… and iv) ethical courage.” The “defining…” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “administering the second… and v) other.”   The “administering …” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “generating … an ethical cognition subscale…and an
ethical courage subscale.”   The “generating” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim 

The claim recites the limitation of “generating an ethical integrity scale … and the ethical courage subscale.”   The “generating” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “...provide an index… consistency of an individual.”   The “provide” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “...predict ethical behavior of the individual…”   The “predict” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

For Step 2A, Prong 2, the claim does recite additional elements: “processor.”

Accordingly, these additional elements of generic computer and computer functions (processor executing an algorithm) do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. The additional elements do not improve any technology.  The claim is directed to the abstract idea.

Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer processor to compute step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 11, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over HANNAH et al. (“MORAL MATURATION AND MORAL CONATION: A CAPACITY APPROACH TO EXPLAINING MORAL THOUGHT AND ACTION,” hereinafter referred to as HANNAH), in view of Zale Zeviar (US 9070144 B1, hereinafter referred to as Zeviar), and further in view of Tang et al. (“Love of Money and Unethical Behavior Intention: Does an Authentic Supervisor’s Personal Integrity and Character (ASPIRE) Make a Difference?” hereinafter referred to as Tang).

As to claim 1, HANNAH discloses a method of validating a psychometric instrument for use in predicting ethical behavior, comprising:
generating a first plurality of items relating to ethical integrity (see page 666, wherein, using the broadest reasonable interpretation, Examiner interprets “components, presented in Figure 1” to include items relating to ethical integrity);
ethical cognition, moral conation, moral sensitivity (affect), moral judgment, moral motivation, and moral action; page 666, 
Moral judgment concerns, page 676 right column, moral courage; page 671, left and right columns, affect (moral sensitivity));
defining a second plurality of items comprising a subset of the first plurality of items assigned to only the following categories: i) ethical cognition; ii) ethical affect; iii) ethical conation; and iv) ethical courage (see page 666, wherein, using the broadest reasonable interpretation, Examiner interprets “components, presented in Figure 1” to include items relating to ethical integrity);
administering the second plurality of items to a closed group of participants to yield a response array (see pages 671…asking participants to respond to the extent various traits apply to their overall global identity. This approach has explicitly assumed that (1) individuals possess a unified moral identity that is distinct from other identities they hold, (2) this moral identity can be more or less central to individuals' overall identity, and (3) situations influence how accessible or salient this moral identity is at any point in time
(see Aquino et al., 2009); page 679… participants produce the various key roles of their identity (e.g., "self as team leader" or "self as coworker") in free-response formats, or by using roles as designated by the researcher, and then by sorting ethical attributes of interest to the researcher (e.g., values or traits) as to whether, and the extent to which, each attribute applies to each role using the Q-sort technique of Linville (1987) or the survey format used by Woolfolk et al. (2004). Regardless of the technique used, data 
computer processing the response array using predictive analytics to generate a third plurality of items comprising a subset of the second plurality of items (see page 26… A multitrait/multi-method matrix 12x12 was employed using convergent and discriminant validity measures…; pages 51-53…Pattern Matrix…Correlation Matrix; pages 105-114…Appendix A; 123 and 125); 
generating utilizing predictive analytics and the response array, an ethical cognition subscale, an ethical affect subscale, an ethical conation subscale, and an ethical courage subscale (see page 666, Figure 1, moral courage subscale (Moral motivation Moral action), moral conation subscale (Moral ownership Moral efficacy Moral Courage), moral cognition subscale (Moral sensitivity  Moral judgement), moral sensitivity (affect) subscale (Moral judgement); page 679.. wherein using the broadest reasonable interpretation, Examiner interprets “free-response formats” as response array);
generating an ethical integrity scale (EIS) from the ethical cognition subscale, the ethical
affect subscale, the ethical conation subscale, and the ethical courage subscale (see page 666, Figure 1, an ethical integrity scale including moral courage subscale (Moral motivation Moral action), moral conation subscale (Moral ownership Moral efficacy Moral Courage), moral cognition subscale (Moral sensitivity Moral judgement), moral sensitivity (affect) subscale (Moral judgement) ).
Zeviar teaches using a processor (Abstract)
HANNAH to add a processor to HANNAH’s system as taught by Zeviar above.  The modification would have been obvious because one of ordinary skill would be motivated to execute the particular program code stored in the memory, as suggested by Zeviar (col. 4, lines 45-46).
But HANNAH and fail to explicitly teach evaluating the predictive validity of the third plurality of items using a self-interest test.
However, Tang teaches evaluating the predictive validity of the third plurality of items using a self-interest test (see Abstract…We found that a high level of ASPIRE perceptions was related to high love-of-money orientation, high self-esteem, but low unethical behavior intention (PUB). Unethical behavior intention (PUB) was significantly correlated with their high Machiavellianism, low self-esteem, and low intrinsic religiosity….; page 299…High self-interest is related to unethical behavior (Wimbush et al. 1997)… propose that the LOM (attitude) elicits strong unethical behavior intention (intention), following TPB…; page 306, Implications…People’s unethical intention was correlated with their low self-esteem, low intrinsic religiosity, and high Machiavellianism. High ASPIRE scores were related to high LOM, high self-esteem, but low unethical behavior intention).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of HANNAH to add a predictive validity evaluation to HANNAH’s system as taught by Tang above.  The modification would have been obvious because one of ordinary skill would be motivated to find that people with high LOM and low ASPIRE had the highest unethical behavior intention; whereas Tang (Abstract).

As to claim 2, which incorporates the rejection of claim 1, Tang teaches computing an ethical concern score for each participant based on the third plurality of items (see page 306…People’s unethical intention was correlated with their low self-esteem, low intrinsic religiosity, and high Machiavellianism. High ASPIRE scores were related to high LOM, high self-esteem, but low unethical behavior intention wherein using the broadest reasonable interpretation, Examiner interprets “High ASPIRE scores” to include an ethical concern score). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of HANNAH to add an ethical concern score to HANNAH’s system as taught by Tang above.  The modification would have been obvious because one of ordinary skill would be motivated to find that people with high LOM and low ASPIRE had the highest unethical behavior intention; whereas those with high LOM and high ASPIRE had the lowest, as suggested by Tang (Abstract).

As to claim 11, which incorporates the rejection of claim 1, HANNAH teaches wherein the response array comprises a matrix of answers to the second plurality of items for the plurality of participants (see page 679…Regardless of the technique used, data can then be formatted into a matrix (self-aspects or roles X attributes).  Once compiled, the h-statistic (Scott, 1969) can then be used to analyze the complexity of the matrix…


As to claim 13, which incorporates the rejection of claim 1, Tang teaches wherein the predictive analytics comprise at least one of exploratory factor analysis, confirmatory factor analysis, correlation, and linear regression (see page 302, Regression Results…;page 304, Table 2 Multiple regression results on unethical behavior intention). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of HANNAH to add linear regression to HANNAH’s system as taught by Tang above.  The modification would have been obvious because one of ordinary skill would be motivated to find that people with high LOM and low ASPIRE had the highest unethical behavior intention; whereas those with high LOM and high ASPIRE had the lowest, as suggested by Tang (Abstract).

As to claim 17, HANNAH discloses wherein the third plurality of items comprises twelve items consisting of three items in each of the following categories: i) ethical cognition; ii) ethical affect; iii) ethical conation; and iv) ethical courage  (see page 664, right column, ethical cognition, moral conation, moral sensitivity (affect), moral judgment, moral motivation, and moral action; page 666, Moral judgment concerns, page 676 moral courage; page 671, left and right columns, affect (moral sensitivity)).

Claim 21 recites substantially the same functionalities recited in claim 1, and is directed to a method.  Therefore, claim 21 is rejected for the same reasons as applied to claim 14 above.

Claims 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over
unpatentable over HANNAH et al. (“MORAL MATURATION AND MORAL CONATION: A CAPACITY APPROACH TO EXPLAINING MORAL THOUGHT AND ACTION,” hereinafter referred to as HANNAH), in view of Zale Zeviar (US 9070144 B1, hereinafter referred to as Zeviar), and further in view of Tang et al. (“Love of Money and Unethical Behavior Intention: Does an Authentic Supervisor’s Personal Integrity and Character (ASPIRE) Make a Difference?” hereinafter referred to as Tang), and Tang et al. (“Love of Money and Unethical Behavior Intention: Does an Authentic Supervisor’s Personal Integrity and Character (ASPIRE) Make a Difference?” hereinafter referred to as Tang), and CHADWICK et al. (“An index of specific behaviors in the moral domain,” hereinafter referred to as CHADWICK).

As to claim 3, which incorporates the rejection of claim 2, CHADWICK teaches wherein computing the ethical concern score comprises:
computing a first mean score for answers in the ethical cognition category (see pages 694-695… Tables 1 & 2);

computing a third mean score for answers in the ethical conation category (see pages 694-695… Tables 1 & 2);
computing a fourth mean score for answers in the ethical courage category (see pages 694-695… Tables 1 & 2); and
computing a grand mean corresponding to the ethical concern score as follows: [(first mean score) + (second mean score) + (third mean score) + (fourth mean score)]/4 (see pages 694-695… Tables 1 & 2, wherein using the broadest reasonable interpretation, it would have been obvious that adding mean raw score and dividing by the total would give a grand mean).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of HANNAH to add an ethical concern score to HANNAH’s system as taught by CHADWICK above.  The modification would have been obvious because one of ordinary skill would be motivated to study moral and immoral behaviors, as suggested by CHADWICK (Abstract).

As to claim 4, Tang teaches computing an ethical consistency score for each participant based on the ethical concern score and the EIS (see page 306…People’s unethical intention was correlated with their low self-esteem, low intrinsic religiosity, and high Machiavellianism. High ASPIRE scores were related to high LOM, high self-esteem, but low unethical behavior intention wherein using the broadest reasonable interpretation, Examiner interprets “High ASPIRE scores” to include an ethical consistency score). 
HANNAH to add an ethical consistency score to HANNAH’s system as taught by Tang above.  The modification would have been obvious because one of ordinary skill would be motivated to find that people with high LOM and low ASPIRE had the highest unethical behavior intention; whereas those with high LOM and high ASPIRE had the lowest, as suggested by Tang (Abstract).

As to claim 5, which incorporates the rejection of claim 4, CHADWICK teaches wherein computing the ethical consistency score comprises:
converting the first mean score into a first z-score (see pages 694-695… Tables 1 & 2;
A z-score conversion is used when one wishes to emphasize the status of a score within a distribution (Hays, 1973, p. 252)…);
converting the second mean score into a second z-score (see pages 694-695… Tables 1 & 2; A z-score conversion is used when one wishes to emphasize the status of a score within a distribution (Hays, 1973, p. 252)…);
converting the third mean score into a third z-score (see pages 694-695… Tables 1 & 2;
A z-score conversion is used when one wishes to emphasize the status of a score within a distribution (Hays, 1973, p. 252)…);
converting the fourth mean score into a fourth z-score  (see pages 694-695… Tables 1 & 2; A z-score conversion is used when one wishes to emphasize the status of a score within a distribution (Hays, 1973, p. 252)…); and
computing first, second, third, and fourth standard deviation values for the first, second, third, and fourth z-scores, respectively  (see pages 694-695… Tables 1 & 2; A z-score 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of HANNAH to add an ethical concern score to HANNAH’s system as taught by CHADWICK above.  The modification would have been obvious because one of ordinary skill would be motivated to study moral and immoral behaviors, as suggested by CHADWICK (Abstract).

 As to claim 6, which incorporates the rejection of claim 5, CHADWICK teaches wherein the standard deviation between the first, second, third, and fourth z-scores comprises an index of component consistency 
(see page 695… Table 2, wherein using the broadest reasonable interpretation, Examiner interprets the standard deviation between z scores as an index of component consistency).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of HANNAH to add an ethical concern score to HANNAH’s system as taught by CHADWICK above.  The modification would have been obvious because one of ordinary skill would be motivated to study moral and immoral behaviors, as suggested by CHADWICK (Abstract).

As to claim 7, which incorporates the rejection of claim 4, Tang teaches computing an ethical integrity score based on the ethical concern score and the ethical consistency score (see page 299…Authentic Supervisors’ Personal Integrity and Character 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of HANNAH to add Ethical integrity scores to HANNAH’s system as taught by Tang above.  The modification would have been obvious because one of ordinary skill would be motivated to find that people with high LOM and low ASPIRE had the highest unethical behavior intention; whereas those with high LOM and high ASPIRE had the lowest, as suggested by Tang (Abstract).

As to claim 8, which incorporates the rejection of claim 7, Tang teaches wherein computing the ethical integrity score comprises:
computing a high ethical integrity range corresponding to high ethical concern and high ethical consistency (see Abstract; high ASPIRE; page 299…Authentic Supervisors’ Personal Integrity and Character (ASPIRE) as a Moderator…ASPIRE has three inter-related sub-constructs: Supervisors who (1) show honesty, fairness, and integrity (Honesty and Integrity), (2) care about others’ work and provide services to subordinates as servants (Caring Servant), and (3) are friendly and offer transparent decision making and professional development  (Transparent Help)…; page 306, 
computing a mixed ethical integrity range corresponding to either high ethical concern and low ethical consistency, or low ethical concern and high ethical consistency(see Abstract; high ASPIRE… low ASPIRE; page 299…Authentic Supervisors’ Personal Integrity and Character (ASPIRE) as a Moderator…ASPIRE has three inter-related sub-constructs: Supervisors who (1) show honesty, fairness, and integrity (Honesty and Integrity), (2) care about others’ work and provide services to subordinates as servants (Caring Servant), and (3) are friendly and offer transparent decision making and professional development  (Transparent Help)…; page 306, Implications, wherein using the broadest reasonable interpretation, Examiner interprets ASPIRE scores to teach the limitation); and
computing a low ethical integrity range corresponding to low ethical concern and low ethical consistency (see Abstract…. low ASPIRE; page 299…Authentic Supervisors’ Personal Integrity and Character (ASPIRE) as a Moderator…ASPIRE has three inter-related sub-constructs: Supervisors who (1) show honesty, fairness, and integrity (Honesty and Integrity), (2) care about others’ work and provide services to subordinates as servants (Caring Servant), and (3) are friendly and offer transparent decision making and professional development  (Transparent Help)…; page 306, Implications, wherein using the broadest reasonable interpretation, Examiner interprets ASPIRE scores to teach the limitation).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of HANNAH to add Ethical integrity scores HANNAH’s system as taught by Tang above.  The modification would have been obvious because one of ordinary skill would be motivated to find that people with high LOM and low ASPIRE had the highest unethical behavior intention; whereas those with high LOM and high ASPIRE had the lowest, as suggested by Tang (Abstract).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over
unpatentable over HANNAH et al. (“MORAL MATURATION AND MORAL CONATION: A CAPACITY APPROACH TO EXPLAINING MORAL THOUGHT AND ACTION,” hereinafter referred to as HANNAH), in view of Zale Zeviar (US 9070144 B1, hereinafter referred to as Zeviar), and further in view of Tang et al. (“Love of Money and Unethical Behavior Intention: Does an Authentic Supervisor’s Personal Integrity and Character (ASPIRE) Make a Difference?” hereinafter referred to as Tang), and Halali et al. (“Is it all about the self? The effect of self-control depletion on ultimatum game proposers,” hereinafter referred to as Halali).

 As to claim 9, which incorporates the rejection of claim 1, Halali discloses wherein the self-interest test comprises at least one of an ultimatum game and an honesty test (see Introduction... A well-known paradigm customarily used to study fairness perception and behavior is the Ultimatum Game (UG; Guthetal.,1982)…). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of HANNAH to add an ultimatum game to HANNAH’s system as taught by Halali above.  The modification would have been obvious because one of ordinary skill would be motivated to have results indicate that Halali (Abstract).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over
unpatentable over HANNAH et al. (“MORAL MATURATION AND MORAL CONATION: A CAPACITY APPROACH TO EXPLAINING MORAL THOUGHT AND ACTION,” hereinafter referred to as HANNAH), in view of Zale Zeviar (US 9070144 B1, hereinafter referred to as Zeviar), and further in view of Tang et al. (“Love of Money and Unethical Behavior Intention: Does an Authentic Supervisor’s Personal Integrity and Character (ASPIRE) Make a Difference?” hereinafter referred to as Tang), and Hallgren (“
Computing Inter-Rater Reliability for Observational Data: An Overview and Tutorial, hereinafter referred to as Hallgren). 

 As to claim 10, which incorporates the rejection of claim 1, Hallgren teaches wherein subjectively assigning requires at least 80% agreement among independent assigning persons (see page 4, Using percentages of agreement…the expected percentage of
agreement would be 82%...). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of HANNAH to add a percentage agreement to HANNAH’s system as taught by Hallgren above.  The modification would have been obvious because one of ordinary skill would be motivated to provide an overview of methodological issues related to the assessment of IRR with a focus on study design, Hallgren (Abstract).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over
unpatentable over HANNAH et al. (“MORAL MATURATION AND MORAL CONATION: A CAPACITY APPROACH TO EXPLAINING MORAL THOUGHT AND ACTION,” hereinafter referred to as HANNAH), in view of Zale Zeviar (US 9070144 B1, hereinafter referred to as Zeviar), and further in view of Tang et al. (“Love of Money and Unethical Behavior Intention: Does an Authentic Supervisor’s Personal Integrity and Character (ASPIRE) Make a Difference?” hereinafter referred to as Tang), and DeTienne et al. (“The Impact of Moral Stress Compared to Other Stressors on Employee Fatigue, Job Satisfaction, and Turnover: An Empirical Investigation,” hereinafter referred to as DeTienne).

As to claim 12, which incorporates the rejection of claim 11, DeTienne teaches wherein the answers are based on a Likert scale (see page 385, Employee Fatigue…Each item utilized a 6-point Likert scale, which ranged from ‘‘Very much UNLIKE me’’ to ‘‘Very much LIKE me,” Turnover Intentions.. 5-point Likert scale..; page 386, Table 3). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of HANNAH to add a Likert scale to HANNAH’s system as taught by DeTienne above.  The modification would have been obvious because one of ordinary skill would be motivated to compare the impact of DeTienne (Abstract).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over
HANNAH et al. (“MORAL MATURATION AND MORAL CONATION: A CAPACITY APPROACH TO EXPLAINING MORAL THOUGHT AND ACTION,” hereinafter referred to as HANNAH), in view of Zale Zeviar (US 9070144 B1, hereinafter referred to as Zeviar), and further in view of Tang et al. (“Love of Money and Unethical Behavior Intention: Does an Authentic Supervisor’s Personal Integrity and Character (ASPIRE) Make a Difference?” hereinafter referred to as Tang), and IBM (“IBM SPSS Statistics V21.0 helps improve decision making and productivity through simulation modeling and augmented integration with other tools,” hereinafter referred to as IBM).

As to claim 14, which incorporates the rejection of claim 1, IBM teaches wherein the predictive analytics are implemented on a digital computer running SPSS 21 (see page 2, Description… IBM SPSS Statistics V21.0 ). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of HANNAH to add SPSS 21 for data analysis to HANNAH’s system as taught by IBM above.  The modification would have been obvious because one of ordinary skill would be motivated to helps deliver increased security, increased productivity and efficiency with improvements to pivot tables, as suggested by IBM (page 2t).

15 is rejected under 35 U.S.C. 103 as being unpatentable over
HANNAH et al. (“MORAL MATURATION AND MORAL CONATION: A CAPACITY APPROACH TO EXPLAINING MORAL THOUGHT AND ACTION,” hereinafter referred to as HANNAH), in view of Zale Zeviar (US 9070144 B1, hereinafter referred to as Zeviar), and further in view of Tang et al. (“Love of Money and Unethical Behavior Intention: Does an Authentic Supervisor’s Personal Integrity and Character (ASPIRE) Make a Difference?” hereinafter referred to as Tang), and IBM (“IBM SPSS Statistics V21.0 helps improve decision making and productivity through simulation modeling and augmented integration with other tools,” hereinafter referred to as IBM), and Roesken  et al.  (“CURRENT STATE OF RESEARCH ON MATHEMATICAL BELIEFS XVII,” hereinafter referred to as Roesken). 

As to claim 15, which incorporates the rejection of claim 14, Roesken teaches wherein the predictive analytics are configured to satisfy at least two of the following adequacy criteria: 1) a KMO and Bartlett's test of sphericity; 2) a Principal Axis Factoring extraction method; 3) a Direct Oblimin rotation method; and 4) Coefficient Display Format (see page 4, ANALYSIS,  Oblique rotation (Oblimin) and Kaiser-Meyer-Olkin (KMO) measure of sampling adequacy and Bartlett’s test of sphericity..).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of HANNAH to add a KMO and Bartlett's test of sphericity and Oblique rotation (Oblimin) to HANNAH’s system as taught by Roesken above.  The modification would have been obvious because one of ordinary indicate that factor analysis is a good measure for the data for each of the scales, as suggested by Roesken (Abstract).



Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over
HANNAH et al. (“MORAL MATURATION AND MORAL CONATION: A CAPACITY APPROACH TO EXPLAINING MORAL THOUGHT AND ACTION,” hereinafter referred to as HANNAH), in view of Zale Zeviar (US 9070144 B1, hereinafter referred to as Zeviar), and further in view of Tang et al. (“Love of Money and Unethical Behavior Intention: Does an Authentic Supervisor’s Personal Integrity and Character (ASPIRE) Make a Difference?” hereinafter referred to as Tang), and CHADWICK et al. (“An index of specific behaviors in the moral domain,” hereinafter referred to as CHADWICK), and Maltby et al. (“Refining Trait Resilience: Identifying Engineering, Ecological, and Adaptive Facets from Extant Measures of Resilience,” hereinafter referred to as Maltby), and Winterich et al. (“Protect thyself: How affective self-protection increases self-interested, unethical behavior,” hereinafter referred to as Winterich).

As to claim 16, which incorporates the rejection of claim 14, Maltby teaches wherein evaluating the predictive validity of the third plurality of items comprises:
using predictor variables comprising the first, second, third, and fourth mean scores, and at least one of a moral identity value, a resilience value, and a power value (see page 4/27 to page 5/27… the value of EEA trait resilience in predicting well-being…).
HANNAH to add a resilience value to HANNAH’s system as taught by Maltby above.  The modification would have been obvious because one of ordinary skill would be motivated to test the model of trait resilience, as suggested by Maltby (page 4/27).
Winterich teaches using a dependent variable corresponding to self-interested behavior (see page 153, right column…the self-report of incentive condition was the dependent variable for self-interested behavior…).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of HANNAH to add a dependent variable to HANNAH’s system as taught by Winterich above.  The modification would have been obvious because one of ordinary skill would be motivated to demonstrate the robustness of the effect, as suggested by Winterich (page 153).

Examiner’s comments
For the record a complete prior art search was made for claims 18-19.  There is no art rejection made for these claims, they only rejected under 35 USC 101 as explained above in this office action.  The closest prior art is HANNAH et al. (“MORAL MATURATION AND MORAL CONATION: A CAPACITY APPROACH TO EXPLAINING MORAL THOUGHT AND ACTION”).”  However, there is no prior art to cover the following limitation: “wherein the ethical cognition subscale comprises three items, the ethical affect subscale comprises three items, the ethical conation subscale comprise three items, and the ethical courage subscale comprises three items.”


Response to Applicant’s arguments
Applicant's arguments on file on 07/06/2021 with respect to claims 1-19 and 21 have been considered but are not persuasive.
Claim Rejections - 35 U.S. C § 101
Argument 1
Applicant appears to assert that the Examiner has failed to identify and establish that the additional elements are well understood, routine, or conventional per the revised guidance.
Claims 1, 18 and 21 include the additional elements of, by non-limiting example, an
ethical cognition subscale, an ethical affect subscale, an ethical conation subscale, an ethical courage subscale, and an ethical integrity scale. The Applicant respectfully requests that the Examiner establish is how each of these additional elements is well understood, routine, or conventional using any of the four methods cited by the Examiner.
While the Applicant maintains that the subject matter of claims 1, 18 and 21 are not
directed to an abstract idea, in the event that the Examiner considers that they are directed towards abstract ideas, the additional elements cited above removes the subject matter of claims 1 18 and 21 from the realm of an abstract idea. Accordingly, the Applicant respectfully requests that the Examiner withdraw the rejection made under 35 U.S.C. 101 to claims 1, 18 and 21.

Examiner's response:
Applicant appears to assert that the presented claim features when taken as a whole amount to significantly more than the abstract idea(s) identified in the office action.
Examiner respectfully disagrees as shown in the claims rejection above. The claimed language is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.
Turning to the second step of  2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Specifically, for example, the independent claims recite the additional limitations of “generating an ethical cognition subscale, an ethical affect subscale, an ethical connotation subscale, and an ethical courage subscale.”  Claims 1, 18, and 21 at issue in Berkheimer contained limitations do not amount to significantly more than the abstract idea.
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)).
These are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications (e.g., see MPEP 2106.05(b): "It is important to note that a general purpose computer that applies a judicial exception, 

Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.  When viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible.

For at least the reasons outlined above, Examiner respectfully maintains the rejection made under 35 U.S.C. 101.

Argument 2
Dependent claims 2-17 and 19 are allowable for, among other reasons, respectively depending from allowable claims 1 or 18. Accordingly, the Applicant respectfully requests that the obviousness rejections of claims 2-17 and 19 be withdrawn.

Examiner’s response:
Examiner respectfully disagrees. The claim as a whole does not integrate the mental process into a practical application.
No further arguments are presented for these dependent claims.  Therefore, dependent claims 2-17 and 19 are not allowable for, among other reasons, respectively depending from non-allowable claims 1 or 18. Accordingly, Examiner respectfully maintains the rejections of claims 2-17 and 19.

Claim Rejections - 35 U.S. C § 103
Argument 1
Applicant appears to assert this is an incorrect reading of Hannah. Hannah does not
disclose any use of predictive analytics. In turn, Hannah fails to disclose generating the four subscales "using a processor utilizing predictive analytics and the response array." Claim 1, emphasis added.

Examiner’s response:
Examiner respectfully disagrees. Examiner did not incorrectly read Hannah.  Using the broadest reasonable interpretation, Examiner interprets Hannah’s teaching to read into the limitation of” generating the four subscales "using a processor utilizing predictive analytics and the response array." as shown in the office action.

Argument 2
 ethical cognition subscale, the ethical affect subscale, the ethical conation subscale, and the ethical courage subscale." Claim 1, emphasis added.
Dependent claims 2-17 and 19 are allowable for, among other reasons, respectively
depending from allowable independent claims 1 and 18.
Applicant respectfully requests that the obviousness rejections of claims 1-17, 19 and 21 be withdrawn.

Examiner’s response:
Examiner respectfully disagrees. Examiner did not incorrectly read Hannah.  Using the broadest reasonable interpretation, Examiner interprets Hannah’s teaching to read into the limitation of “generating an ethical integrity scale from the ethical cognition subscale, the ethical affect subscale, the ethical conation subscale, and the ethical courage subscale” as shown in the office action.

No further arguments are presented for these dependent claims.  Therefore, dependent claims 2-17 and 19 are not allowable for, among other reasons, respectively depending from non-allowable claims 1 or 18. Accordingly, Examiner respectfully maintains the rejections of claims 1-17, 19 and 21.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABABACAR SECK whose telephone number is (571)270-7146.  The examiner can normally be reached on Monday-Friday 8:00 A.M.-6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 5712723719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC NILSSON/Primary Examiner, Art Unit 2122